I concur in part and respectfully dissent in part. I concur with the majority opinion that this case must be reversed and remanded for a consideration of the amended complaint. *Page 525 
I would, however, also reverse on the issue of attorney fees. While I agree that the record itself is not adequate, it seems our decision may be inconsistent. We have remanded the case to the trial court on the grounds that the amended complaint ought not to have been dismissed under Civ.R. 12(B). However, the trial court found the matter to be frivolous, no doubt in part because it did not consider the amended complaint. Perhaps on review of the amended complaint, the court will find that dismissal under Civ.R. 12(B) is not proper and that the amended complaint does state a cause of action. Thus, we would have the rather anomalous result of a party being successful on appeal, having filed a valid amended complaint, and still having to pay attorney fees awarded to the other party.
It would be far better, in my opinion, to also reverse the award of attorney fees at this time, and to give the trial court the opportunity to also reconsider all aspects of that issue, including whether appellee has incurred greater costs as a result of our decision, when it reviews the amended complaint.
Thus, I concur in part and dissent in part.